        Case 1:19-cv-03833-EGS Document 71-8 Filed 04/29/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 AUGUST CABRERA, et al.,

                      Plaintiffs,

               v.                                 Case No. 1:19-cv-03833 (EGS)

 BLACK & VEATCH SPECIAL
 PROJECTS CORPORATION, et al.,

                      Defendants.


                                    [PROPOSED] ORDER

       Upon consideration of the Motion to Dismiss the Complaint for Lack of Personal

Jurisdiction and for Failure to State a Claim as to Defendants MTN Group Limited, MTN (Dubai)

Limited, and MTN Afghanistan, and the materials and arguments submitted in support thereof, it

is hereby ORDERED that the Motion is GRANTED and this action is DISMISSED as to

Defendants MTN Group Limited, MTN (Dubai) Limited, and MTN Afghanistan.

       SIGNED this __ day of _____________, 2020



                                                  ____________________________________
                                                  HON. EMMET G. SULLIVAN
                                                  UNITED STATES DISTRICT JUDGE
